     Case 4:12-cr-00503 Document 249 Filed on 05/24/21 in TXSD Page 1 of 7




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

JASON GANDY,                                       )
                                                   )
v.                                                 )   Case No. 4:12-cr-00503
                                                   )
UNITED STATES OF AMERICA,                          )

       REPLY TO UNITED STATES' RESPONSE TO
 MOTION TO VACATE, SET ASIDE, OR CORRECT SENTENCE
               UNDER 28 U.S.C.§ 2255

      Jason Gandy ("Gandy"), through the undersigned counsel,

respectfully submits the following reply to the United States' Response

to his 28 U.S.C. § 2255 motion.

                                INTRODUCTION

      The Government states that Gandy cannot show prejudice

because this Court might not have accepted his plea, might not have

modified or terminated his supervised release, and might not have

allowed him to travel abroad. By conceding that this Court might have

done these things, this Court cannot categorically deny that Gandy is

entitled to no relief. 28 U.S.C. § 2255.




Reply to United States' Response to                                         Page 1
Motion to Vacate, Set Aside, or Correct Sentence
Under 28 U.S.C. § 2255
    Case 4:12-cr-00503 Document 249 Filed on 05/24/21 in TXSD Page 2 of 7




                                   AFFIDAVITS

      In this proceeding, the Government failed to submit an affidavit or

a declaration from Gandy's former attorneys, Dan Cogdell and Emmett

Flood. A party's failure to call available witnesses or produce evidence

that would clarify or explain disputed factual issues can give rise to a

presumption that the evidence, if produced, would be unfavorable to

that party. United States v. Wilson, 322 F.3d 353, 363 (5th Cir. 2003).

                           UNCONTESTED FACTS

      The Government does not contest the following facts: the "plea

offer itself informed Gandy of his potential sentence." Gov't Response at

16 (ECF 247 at 16). According to the offer, Gandy would have to agree

that "he [] cannot have the imposition or execution of the sentence

suspended, nor is he [] eligible for parole." Gov't Response at 16 (ECF

247 at 16).

      The Government admits that Attorneys Cogdell and Flood

informed Gandy that "there was no parole and [he] would serve [his]

entire term of supervised release." Gov't Response at 17 (ECF 247 at

17). Attorneys Cogdell and Flood further informed Gandy that "would




Reply to United States' Response to                                    Page 2
Motion to Vacate, Set Aside, or Correct Sentence
Under 28 U.S.C. § 2255
     Case 4:12-cr-00503 Document 249 Filed on 05/24/21 in TXSD Page 3 of 7




not be able to leave the US while on supervised release." Gov't Response

at 17 (ECF 247 at 17).

                                   ARGUMENT

I.    Attorneys Dan Cogdell and Attorney Samuel Flood were
      ineffective for failing to explain to Gandy that he was
      eligible to apply for early termination of supervised
      release after completing one year of supervision, and that
      the Court could permit travel abroad

      Incredibly, the Government argues that Attorneys Cogdell and

Flood "correctly explained [Gandy's] potential sentence." Gov't Response

at 17 (ECF 247 at 17). "There was no parole and [Gandy] would serve

[his] entire term of supervised release." Gov't Response at 17 (ECF 247

at 17). Moreover, Gandy "would not be able to leave the US while on

supervised release." Gov't Response at 17 (ECF 247 at 17).

      The files and records of the case conclusively show that, like

Attorneys Cogdell and Flood, the Government is incorrect. A district

court may:

      (1) terminate a term of supervised release and discharge the
      defendant released at any time after the expiration of one year
      of supervised release, pursuant to the provisions of the Federal
      Rules of Criminal Procedure relating to the modification of
      probation., if it is satisfied that such action is warranted by the
      conduct of the defendant released and the interest of justice.


Reply to United States' Response to                                     Page 3
Motion to Vacate, Set Aside, or Correct Sentence
Under 28 U.S.C. § 2255
    Case 4:12-cr-00503 Document 249 Filed on 05/24/21 in TXSD Page 4 of 7




      (2) extend a term of supervised release if less than the
      maximum authorized term was previously imposed, and may
      modify, reduce, or enlarge the conditions of supervised release,
      at any time prior to the expiration or termination of the term of
      supervised release, pursuant to the provisions of the Federal
      Rules of Criminal Procedure relating to the modification of
      probation.

18 U.S.C. § 3583(3)(1)-(2).

      Gandy's declaration is not conclusory, and the prejudice inquiry

must focus on his decision to accept the plea agreement or go to trial.

Lee v. United States, 137 S.Ct. 1958, 196-67 (2017). Gandy has

submitted an unrefuted declaration that: had he known that the district

court could terminate a term of supervised release after the expiration

of one year or modify the conditions of supervised release so that he

could travel outside the United States, he would have accepted the Fed.

R. Crim. P. 11(c)(1)(C) written plea agreement and plead guilty. Gandy

Declaration ¶ 16 (ECF 248 at 7 ¶ 16).

                            COURT'S DISCRETION

      The Government asserts that "the district court would have to

exercise its discretion and decide to modify or terminate Gandy's

supervised release term after considering the factors under [18 U.S.C.]

§ 3553." Gov't Response at 20 (ECF 247 at 19). "[I]t is unlikely that the


Reply to United States' Response to                                    Page 4
Motion to Vacate, Set Aside, or Correct Sentence
Under 28 U.S.C. § 2255
    Case 4:12-cr-00503 Document 249 Filed on 05/24/21 in TXSD Page 5 of 7




district court would ... allow [Gandy] to travel abroad." Gov't Response

at 20 (ECF 247 at 20).

      By acknowledging that the Court retained discretion to early

terminate supervised release or permit Gandy to travel abroad—the

Government effectively concedes that the advice Gandy received from

his attorneys was incorrect. Whether or not the Court—at some point in

the future based on unknown facts—would in fact early terminate

Gandy’s supervised release or permit international travel is not what is

at issue here. Indeed, resolution of that question is not even ripe for

Article III purposes. The issue here is whether Gandy would have

accepted the Government’s plea offer had he been properly advised by

his attorneys. The unrefuted evidence in the record shows a reasonable

probability Gandy would have plead guilty but for counsel's errors. Hill

v. Lockhart, 474 U.S. 52, 59 (1986).

      As the Supreme Court recently pointed out, the Government

forgets that "categorical rules are ill suited to an inquiry that demands

a case-by-case examination of the totality of the evidence. Lee v. United

States, 137 S.Ct. 1958, 1966 (2017). More fundamentally, it overlooks

that the Hill v. Lockhart inquiry focuses on a defendant's decision

Reply to United States' Response to                                    Page 5
Motion to Vacate, Set Aside, or Correct Sentence
Under 28 U.S.C. § 2255
    Case 4:12-cr-00503 Document 249 Filed on 05/24/21 in TXSD Page 6 of 7




making, which may not turn solely on the likelihood of [a favorable

ruling by the district court]. Lee, 137 S.Ct. at 1966.

                          EVIDENTIARY HEARING

      Gandy requests an evidentiary hearing. A district court may forgo

an evidentiary hearing in deciding a § 2255 motion “only if the motion,

“the files, and records of the case conclusively show that the prisoner is

entitled to no relief.” United States v. Bartholmew, 974 F.2d 39, 41 (5th

Cir. 1992). When facts are at issue in a § 2255 proceeding, a hearing is

required if (1) the record, as supplemented by the trial court’s personal

knowledge or recollection, does not conclusively negate the facts alleged

in support of the claim for § 2255 relief, and (2) the movant would be

entitled to postconviction relief as a legal matter if his factual

allegations are true. Friedman v. United States, 588 F.2d 1010, 1014-15

(5th Cir. 1979).

                                  CONCLUSION

      Based on the foregoing, the Court should grant Gandy § 2255

relief.




Reply to United States' Response to                                    Page 6
Motion to Vacate, Set Aside, or Correct Sentence
Under 28 U.S.C. § 2255
    Case 4:12-cr-00503 Document 249 Filed on 05/24/21 in TXSD Page 7 of 7




                                         Respectfully submitted,



                                         /s/Benson Weintraub
                                         Benson Weintraub
                                         Brandon Sample PLC
                                         P.O. Box 250
                                         Rutland, Vermont 05702
                                         Phone: (802) 444-4357
                                         Fax: (802) 779-9590
                                         Email: federalhabeas@gmail.com
                                         https://brandonsample.com
                                         Counsel for Jason Gandy




                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was served

this 24th of May, 2021.




                                         /s/Benson Weintraub




Reply to United States' Response to                                       Page 7
Motion to Vacate, Set Aside, or Correct Sentence
Under 28 U.S.C. § 2255
